Title: To Thomas Jefferson from James Monroe, 4 May 1801
From: Monroe, James
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond May 4. 1801
               
               I had intended writing you on a subject mentioned in my last, but when I came to act on it I found it an affair of more personal delicacy than I had anticipated. Between the person referr’d to and myself nothing ever occurr’d to restrain me from expressing my sentiments freely on any subject in wh. the publick were interested, but yet I feel that I shod. be the last person in the world who ought to give an opinion in the case in question. After the British treaty was ratified, and the republican party seemed annihilated, the men who then wielded the Executive admn. looked out for objects on whom to gratify their revenge for past difficulties. A packed jury passd on me and I was condemned to suffer whatever their malice cod. suggest or the power of W. inflict on me. But things have changed. I have happily survived the blow that was given me. They have recd., but will yet more completely receive, from the judgment of an impartial publick, the censure which their misconduct entitled them to. If I interfere in any thing which concerns them or any of them, it might seem as if I followed their unworthy example, and sought to indulge my private resentment at their expence. But that is not my wish, nor is it my disposition. I have no such passions to gratify. On my return here I found several respectable characters attending the court, by whom my attention was drawn to the object in question, with some degree of excitment, and I resolved to write you on it. I am now sorry I mentioned the subject, since it has forced me to trouble you with this explanation of my motive for not pursuing it. It is proper for me to add that I wod. not with-hold my sentiments on the subject, if I saw that I cod. certainly advance the publick interest or serve you by communicating them. But I do not perceive that in this case I can do it. The question is interesting and a doubtful one. and I well know that it will be maturely weighed & wisely decided by those with whom the constitution has plac’d it.
               There is a subject to which I wish to engage yr. particular attention. Before I came into this office I was of opinion that the correspondence between the Executive of the Genl. govt. and a State shod. be conducted as between parties that were mutually respectful but equally independant of each other. This idea appeared to me to be sound, indeed incontrovertible in principle, and it was matter of surprise how a contrary practice had been adopted. Each govt. is in its sphere sovereign so far as the term is applicable in a country where the people alone are so. The State govts. do not derive their authorities from the General govt.; they are not established by its ordinances, or accountable to it for their admn., like the frontier govts., or the revenue or other officers of the UStates. Their Executive legislative and judicial departments, are constituted on the same principles and alike form the governmental sovereignty of each govt. The officers under each constitute no part of its sovereignty; they are agents employd by it to assist in their respective admins. I consider the chief majistrate of the union in reference to a like character in each State, as first among equals, and admit the same priority in the legislative and judicial departments, and the departments under them, where the individual States have correspondent institutions. If this idea is just it follows that the communication between the two govts., when carried on by the govr. of a State, shod. be with the President of the UStates. To subject the State govrs. to the necessity of corresponding with the officers appointed by the President, seems to place them in the same grade to deny the right of sovereignty in the individual States, and to consider them as subaltern inferior establishments, emanating from and dependant on the general government. The laws of congress which establish the departments under the President have no reference to the case in question. They restrict foreign ministers &ca in their correspondence to the heads of departments, and wisely, because they are the agents of their govts.; but that restriction does not comprize the govts. they represent, whether free or despotic. It wod. be extry. if the govt. of a foreign country, by which I mean President King or Prince, shod. write on publick business to the Secry. of one of our departments, and equally so if our President shod. write such a letter to a secry. of any foreign government. If the question of right is settled on the principle I contend for, would it not be proper for you to recognize in some formal manner, since by so doing you wod. recognize cherish and support the State governments? It wod. be giving them a station in the union to which they are entitled by the constitution but of wh. they have been in a great measure deprived, by the proud imperious tone of former admns. It wod. conciliate their govts. towards yr. admn. and introduce a spirit of harmony in our System hitherto unknown to it. In the practice there wod. be no difficulty. where letters were addressed to the President they might be referred to the heads of departments and replies drawn by them to be signed by him. Tho’ very probably the present practice wod. prevail, for as soon as the question was established on just and conciliatory principles, the bias of all liberal minds wod. be to dispense with an etiqette which wod. then be no more, the observance of wh. especially with characters more distinguished for their talents and merit than themselves, as wod. generally be the case, cod. not otherwise than injure them. You will be sensible that to me personally this is an affr. of the utmost indifference; indeed in the present state of things that it is peculiarly irksome. I had formed my opinion on the subject before I came into this place, and acted on it shortly afterwards when an occasion presented. The cession of the marine hospital at Norfolk was the subject, which was concluded, Mr. Adams having replied to my letter. I afterwds wrote him in complyance with a resolution of the General assembly, respecting the conduct of the British consul at Norfolk, who was charged with receiving of dr: Read and sending to one of the British Islands, a person who was said to be a mutineer on board the Hermione frigate, and I sent him at the same time all the documents relative to that transaction. To the last letter I recd. no answer. Perhaps he discovered that I was making a question of the kind above suggested, & was resolved to oppose my doctrine: perhaps the communication offended him as it brought to his memory his conduct in the case of Robins; perhaps his other duties at that late period of his service rendered it impossible for him to act on it. But be the motive of his silence what it might, the fact of his omission to answer prevents my considering the point as being absolutely settled by him. I now bring it to yr. view that you may consider it with due attention. In the interim I have to request you will be so good as inform me, whether the 12000. dolrs., the sum at wh. the Gosport land was valued, the papers respecting wh. were sent to the Navy department, will be paid to our order, or deposited here if more convenient to us, to receive it here. The deed was drawn and forwarded by Mr. Hopkins, the loan officer here, to Mr. Stoddert abt. Jany last, with a request that the money might be paid here, which is still preferr’d. The sum is small yet in the state of our Treasury it is an object of some importance to us. My best respects to Mr. Madison who I hope has arrived with you in health. very sincerely
               I am dear Sir yr. friend
               
                  
                     Jas. Monroe
                  
               
             